Citation Nr: 1413964	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-45 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

3.  Entitlement to service connection for defective hearing of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a November 2009 decision by the RO which, in part, denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran's hypertension was not present in service or until many years thereafter, and there is no competent evidence that his current hypertension is causally related or otherwise aggravated by his service-connected diabetes mellitus.  

2.  There is no competent medical evidence of record showing that the Veteran has peripheral neuropathy of the upper extremities which is causally related to service, or caused by or aggravated by his service-connected diabetes mellitus.  

3.  The preponderance of the evidence demonstrates that the Veteran does not have right ear hearing loss which is related to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

3.  Defective hearing of the right ear was not incurred in or aggravated by military service nor may any current sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran's Virtual VA electronic medical records were also reviewed.  The Veteran was examined by VA during the pendency of this appeal.  The Board finds that the VA examinations were comprehensive in scope and adequate upon which to base a decision on the merits of the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided the clinical information necessary to adjudicate the issues addressed in this decision.  

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385.  This provides that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Hypertension & Peripheral Neuropathy

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran does not contend, nor do the STRs show any complaints, treatment, abnormalities or diagnosis for hypertension or peripheral neuropathy in service.  Rather, the Veteran contends that service connection should be established for hypertension and peripheral neuropathy of the upper extremities secondary to his service-connected diabetes mellitus.  

When examined by VA in November 2009, the Veteran reported that he was diagnosed with diabetes mellitus in 2002, and that he has had intermittent tingling in the fingertips of both hands for about six months.  On examination, sensation to monofilament and vibration testing was intact in the upper extremities and decreased in an irregular pattern on the plantar surfaces of both feet.  The Veteran's blood pressure was 118/60, and cardiovascular examination was within normal limits.  The diagnoses included diabetes mellitus, hypertension and mild peripheral neuropathy of the feet.  The examiner opined that the Veteran's hypertension was not related to diabetes as his renal function was within normal limits and there was no evidence of other end organ damage.  

Additional private medical records, received in August 2010, showed treatment for various maladies on numerous occasions from 1997 to 2009.  The records showed that the Veteran was first diagnosed with diabetes mellitus in May 2002, and was diagnosed with hypertension in May 2004.  

VA medical records showed that the Veteran was first seen by VA to establish a primary care physician in December 2007.  The records showed treatment for various maladies from 2007 to 2010, but do not show any complaints, abnormalities or diagnosis for peripheral neuropathy of the upper extremities.  

In this case, there are no objective findings or medical evidence which demonstrate or even suggests that the Veteran has or had any signs or symptoms of peripheral neuropathy of the upper extremities in service, when examined by VA in November 2009, or at present.  Physical examination in November 2009 found that sensation to monofilament testing was intact of the bilateral upper extremities.  There was no diagnosis of peripheral neuropathy of the upper extremities.  Outpatient treatment reports, including treatment for diabetes mellitus, are negative for a finding of peripheral neuropathy of the upper extremities.  Therefore, there is no basis for a favorable disposition of the claim for peripheral neuropathy of the upper extremities.  

Concerning the claim for hypertension, the Board finds the November 2009 VA opinion persuasive, as it was based on a thorough review of the claims file and provided a rational explanation for concluding that the Veteran's hypertension was not related to his service-connected diabetes.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The examiner noted that there was no impairment of renal function or evidence of other end organ damage that would indicate a relationship between hypertension and diabetes mellitus.  Furthermore, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the unfavorable VA opinion.  

While the Veteran believes that his hypertension and intermittent upper extremities symptoms are secondary to his diabetes, he has not presented any competent evidence to support his assertions.  Secondary service connection requires evidence of a current disability that is shown to be proximately due to, aggravated by, or the result of a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran is competent to provide an opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issues in this case, hypertension and peripheral neuropathy, fall outside the realm of common knowledge of a lay person.  Therefore, the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent or probative evidence of record suggesting a relationship between the Veteran's hypertension and claimed peripheral neuropathy of the upper extremities and a service-connected disability, and no evidence of hypertension within one year of discharge from service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

Defective Hearing

The Veteran contends that his hearing loss in the right ear is due to exposure to acoustic trauma from small arms fire, rocket and mortar explosions and other combat related noises in service.  

The STRs showed no complaints, treatment, abnormalities or diagnosis for any ear problems or hearing loss during service.  

On his enlistment examination in November 1966, the Veteran denied any history of ear problems and no pertinent abnormalities were noted on examination.  Audiological findings, as converted to ISO units currently in effect, at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5

(NOTE: Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.)  

Audiological findings on the Veteran's service separation examination in May 1969 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
15

VA audiometric findings in October 2010, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
50
60

Speech discrimination was 92 percent in the right ear.  The diagnosis was mild sloping to moderate/severe sensorineural hearing loss with good word recognition.  

Audiometric findings on VA examination in April 2011 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
55
65

Speech discrimination was 80 percent in the right ear.  The diagnosis was mild to moderate/severe sensorineural hearing loss.  The examiner indicated that the claims file was reviewed and noted that there was no significant shift in auditory thresholds in the right ear when comparing the pre-induction hearing test and the Veteran's service separation hearing test.  The examiner opined that it was less likely than not that the Veteran's current hearing loss in the right ear was caused by or a result of noise exposure in service.  

In this case, the Board finds the April 2011 VA audiologist's opinion persuasive, as it was based on a thorough review of the claims file and provided a rational explanation for concluding that the Veteran's current hearing loss in the right ear was not related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Moreover, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the unfavorable VA opinion.  

Additionally, the Board notes that there was no significant decrease in the Veteran's hearing acuity in the right ear during service.  In fact, the VA audiologist in April 2011 commented specifically on this question, and opined that there was no significant shift in the auditory thresholds in the right ear during service.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his hearing loss in the right ear was due to noise exposure in service is of limited probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board finds that the Veteran's opinion is of no probative value and declines to assign it any evidentiary weight.  

As there is no competent or probative medical evidence of record suggesting a connection between the Veteran's current hearing loss of the right ear and service, and no objective evidence of any complaints or manifestations of a hearing loss until many years after his discharge from service, the record affords no basis to grant service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for defective hearing of the right ear.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the upper extremities is denied.  

Service connection for defective hearing in the right ear is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


